department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend b director c trustee d trustee e relative owner of property o date r state g name of llc dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 do your activities constitute a substantial non-exempt commercial purpose causing you to fail the operational_test disqualifying you from exemption under sec_501 of the code yes for the reasons described below do you fail the organizational_test disqualifying you from exemption under sec_501 of the code yes for the reasons described below do the payments for the personal expenses of your director constitute inurement disqualifying you from exemption under sec_501 of the code yes for the reasons described below letter cg catalog number 47630w facts you were previously granted exemption under sec_501 of the code your exemption was revoked due to non-filing of form_990 for three consecutive years accordingly you submitted a new form_1023 application_for exemption for consideration you were formed by articles of incorporation on date o in the state of r your articles of incorporation state you were formed for charitable religious scientific literary or educational_purposes within the meaning of sec_501 of the internal_revenue_code_of_1986 the code in particular the corporation shall operate as a homeowner’s association your bylaws state your number of directors may not be decreased to fewer than three the directors elect directors at the annual meeting your bylaws also say a director may be removed from office with or without cause by the persons entitled to elect them and removal requires an affirmative vote equal to the vote necessary to elect the director your application lists one director b with c and d acting as trustees b is the sister and daughter to c and d respectively per page of your form_1023 b c and d will be compensated when asked about this compensation you said members of the governing body are not compensated sub-contractors are compensated according to the job s performed the sub-contractors will be hired for site development plumbing concrete framing electrical and drywall you will obtain three bids for the work needed before hiring a sub-contractor your name includes the surname of two of your board members when asked how the name of the organization came about you said when the land was platted the designer just called it the surname of b and d during the development of your application it was discovered you were using the employer_identification_number ein for an llc g of which b is the sole member g is still an active corporation in r you said this was a mistake you said the g was a name that had before your current name it was used initially when started to develop and build the houses you indicated you are the same different than g in that you initially had the g name but later obtained the current name for the non-profit the description of your activities included with your application_for exemption states you were formed to help build low-income communities create jobs start inspirational educational and or leadership programs for women girls and minorities you said in the past you have held weekly meetings at a local high school for young ladies your present activities include providing guidance services counseling consultation coordination and serving as a resource for women and minorities you have presented workshops regarding classroom behavior management strategic plans organizing a home-based small_business etc you plan to continue to present workshops to the community and serve as a resource you said you spent of your time on these activities and you plan on allocating - of your time to these activities in the future letter cg catalog number 47630w you also however submitted a schedule f with your form_1023 which describes your housing program you provide single family housing with or bedrooms for semi-independent adults persons with mental retardation or physical disabilities assisted-living will be provided if needed the public is made aware of your facility through advertising referrals word of mouth and contact with the local department of mental health you will advertise the homes for sale through a realtor and newspapers you indicated you had enclosed floor plans but these items were omitted there are no current residents according to your form_1023 prior to moving in the families will be given the option to rent or purchase the property you developed the property yourself said individuals years of age and older qualify terms of disability you responded everyone indicated you will charge association fees in response to the question who qualifies in regarding your maintenance charges you in terms of age you you also indicated you would be providing low-income_housing again the maintenance charges will be association fees you said your housing will be affordable you submitted what you called an application_for admission the form however was a loan application it required detailed borrower information as well as the purpose of the loan either purchase or refinance the loan program type full doc stated income no ratio or no doc it also included the desired terms of the loan and income employer information of the borrower at the bottom of the form it said for offfice use only’ with the following questions do sic the individual need assistance with daily living chores do sic the individual need long term care describe the individual and his her needs when asked if you make loans you said no we do not make loans this information will be pass sic on to a realtor if a family desire sic to purchase a home rental rates were determined by a market analyst for the city a rent reasonableness study was conducted to determine if the requested rent was reasonable as compared to location quality size age amenities housing services maintenance and utilities to be provided your rates are at cost the cost is determined by a licensed appraiser other items taken into consideration are property_tax maintenance_costs and utility costs you also said that the rental rate for each property is based on the fair housing rate the homes will be located in a suburban residential community surrounded by a residential community with homes ranges sic from dollar_figure and above you provided a specific location of the homes equipment provided in the home will meet the individual needs of the residents each community will be gated you said the area is distressed and is showing a potential for growth there is a vast array of growth opportunities to further the development and training opportunities for the residents letter cg catalog number 47630w you described your proposed facilities as supportive housing for the elderly and for persons with disabilities services provided to the residents include daily assistance meals housing transportation and counseling these facilities and services will meet the special needs of the residents by creating safe sanitary and decent affordable housing to residents one of the homes is used for the contract with the state_agency later you said you never had any state_agency clients live in the houses you also indicated that you will allow individuals who are neither elderly nor disabled to lease a facility from you then you also said you have not been successful in getting any residential clients the problem that you have been faced with is that the state_agency requires you to have a resident that is inspected prior to you receiving the contract and once you have received the contract you are expected to market your own business for clients you also stated i still have these houses that am responsible for the mortgage this led us undertaking other contracts and working with other groups with your current application_for exemption you indicated you presently have land for houses the capacities of each are sq ft with three bedrooms and two and a half baths when you filed your application_for exemption two homes were presently being built rental rates will be based on a sliding scale for the elderly and mentally impaired you later said you no longer own the land that was some years ago you then said g purchased the land not you residents will be given the opportunity to buy the property this will further your exempt purposes because it could reduce the cost of the home to be built and pass the saving sic on to the buyer in an attempt to clarify we asked when this opportunity would be given to purchase and you said initially when the resident agrees to purchase the house when asked how the purchase_price will be determined and by whom you responded to both questions that it would be determined by an appraisal you then stated you sold two homes to individuals g purchased the land in and you stated we no longer own the land the two homes built on the property were sold in the prices were determined by an appraisal and a realtor was used to take care of the ads brochures etc all improvements to the property were paid for by g the property was purchased from relative e and the purchase_price was based ona market appraisal the two individuals to whom you sold the house were not the same as the two individuals with whom you had lease agreements to lease the homes when asked how you determine how much money is to be put down by the housing buyers for their homes you said that buyers incentives will be given for down payment assistance you provided no other details regarding this program in response to the question are there or will there be any financial business transactions between you and your officers board members or their relatives you said no individual e holds deed to the property that you are developing individual e and daughter of the three board members the property was obtained five years ago through an auction for the land which was divided into six lots you submitted photographs of the houses you have built when asked why the property is held in the e’s name and not yours you said the property were sic purchased at the auction prior to being considered for this purpose two homes have been built there are four empty lots when we asked if you will letter cg catalog number 47630w is a relative sister obtain the land from e and if so the price you said at this time we have not had an appraisal done to determine the price when asked for the details regarding the units you have built you said the homes are registered has a contract with the local department of aging and disability the project is ina racially mixed area and is close to shopping and will enable the elderly to maintain their independence you will have a community building which will be the focal point of the development where the delivery of supportive services will be provided as well as activities for socialization and education training and services the gated complex will give residents access to safe decent and affordable housing the units will be developed for the special needs of the elderly with wheelchair accessibility one two bedroom will be used for an on-site resident manager the site is located within walking distance of several amenities such as grocers restaurants and churches you said one of the units you have rented out is used for the contract with the local department of aging and disability and the other house is used for room and board for homeless veterans the rental rate for the units is dollar_figure per month which is based on the fair housing rate if a tenant is no longer able to pay their rent you will assist individuals in gaining their benefits back when asked how you would comply with the safe_harbor guidelines outlined in revproc_96_32 you submitted recent board meeting minutes which stated the guidelines as outlined in the revenue_procedure individuals b and c attended the meeting and signed the minutes you also submitted a rental policy and procedures document it outlined your procedures to verify income and the rent calculation the rent will be based upon the federal formula the total tenant payment can also be the flat rent the flat rent a market priced rent is offered to every family once a year either at admission or at annual recertification will choose the lower_of the flat rent or the income-based rent it is assumed that families you also submitted an applicant request for a reasonable income accommodation structural modification for the sale of homes this document describes your policies and procedures to participate in your programs examples you provided include permitting a qualified disabled resident to have an assistive animal in a housing unit with a no-pet policy and adding grab bars widening doorways or adding and entrance ramp for a wheelchair the document also stated if an individual wants a reasonable income accommodation structural modification they can request it at any time in the application process or at the time of their interview with the property manager with your application you included an inquiry which said list any alternate names under which you operate you then responded to your own inquiry and said no other name later you submitted a copy of two contracts you have with the state department of aging and disability the contracts indicates you are using a doing business as dba name the dba name includes the possessive form of a female name and the phrase assisted living you selected this name because you thought it seemed homely for a house you along with your dba are listed as the contractor on the state contract e is listed as the contact person on the contract you have one person with a home services contract this letter cg catalog number 47630w individual lives with her mother you have had three other contracts with the state_agency and each of these individuals live with their families you receive fee-for-services payments from the state_agency based on a fee for services contract you ensure the client is provided with services when you take a nurse to see the client you receive a payment from the state_agency which you forward a portion to the nurse all clients live with their families and are paid through the state_agency for services that they receive you submitted a copy of a foster care contract between you and an individual the individual that signed as the foster care provider’ is the mother of the individual for whom she is caring and has the same surname of the child in care you said these services assist parents to keep their children in the home in the community instead of placing them in a state school you submitted copies of your bank statements these statements included numerous payments totaling thousands of dollars made to b we asked for a representative sample of documentation to substantiate these payments rather than provide said documentation you said you are not a self-supporting non-profit the money that is used for the organization is given by b you said b must provide personal funds and deposit money into the account we are attempting to provide services to individuals which is supported thru various contracts and jobs when the idea to provide low_income_housing came about the only company name that was there was g you said you later got the non-profit and decided to build homes the bank statements also included many payments made to a credit card you said b and the organization are the names on the credit cards we asked for documentation to substantiate that these expenses were for exempt purposes rather than provide the documentation you said the expenses were for various purchases and supplies you further asserted you have written for grants have not received any at this time the credit card is not tax exempt nor interest free they are expenses in attempting to operate a non-supporting business the bank statements included payments made for a truck you said that the truck was used for hauling material and was purchased at a time prior to your formation under g’s name and that the truck has since been stolen your bank statements also included payments made to a financial_institution again we asked for documentation regarding these debt payments and you did not provide same you said the debt is in the name of b and it was incurred to enable you to pay the property taxes your bank statements also included numerous payments to a particular bank we asked for you to describe the nature of these payments including documentation to this you responded simply with the name of the bank you have also made payments to a specific fitness club fitness club you assert you have a group of seniors and the fitness club allows them to go to the facility you provided no documentation to substantiate these expenses per the resume of c she owns this letter cg catalog number 47630w law sec_501 of the code provides in part that an organization that is organized and operated exclusively for charitable purposes is exempt from federal_income_tax sec_1_501_c_3_-1 of the regulations states that an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides an organization does not qualify for exemption if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status sec_1 d of the regulations defines the word charitable as used in sec_501 of the code as including the relief of the poor and distressed revrul_67_138 1967_1_cb_129 holds that the provision of housing for low-income persons accomplishes charitable purposes by relieving the poor and distressed revrul_70_585 1970_2_cb_115 states that where an organization is formed for charitable purposes and accomplishes its charitable purposes through a program of providing housing for low and in certain circumstances moderate income families it is entitled to exemption under sec_501 of the code in revrul_78_232 1978_1_cb_69 held that an individual who claims to be a minister organizes a church deposits salary checks for salary earned from outside employment in the church's bank account and uses the funds of the account for lodging food clothing and other living_expenses is not entitled to a charitable deduction for the amount of the salary checks the taxpayer claiming to be a duly ordained minister formed a church the original members of the church consisted of the taxpayer the taxpayer's spouse and two minor children and a few family friends the taxpayer was employed full-time by a state government and continued in this employment after the church was formed the taxpayer's salary checks were received by the taxpayer and deposited into the church's bank account the funds from the church bank account however were primarily used to furnish the taxpayer with lodging food clothing and other living_expenses in a manner comparable to that which the taxpayer previously enjoyed letter cg catalog number 47630w revrul_81_94 1981_1_cb_330 a church that was formed by a professional nurse who is also the church's minister director and principal officer and that is used primarily as a vehicle for handling the nurse's personal financial transactions is not exempt from tax under sec_501 c of the code revproc_96_32 1996_1_cb_717 sets forth a safe_harbor under which organizations that provide low-income_housing are considered charitable as relieving the poor and distressed and a facts_and_circumstances_test that applies in determining whether organizations that fall outside the safe_harbor relieve the poor and distressed the safe_harbor requires that certain percentages of the units be occupied by residents that meet certain low-income standards and that the housing is affordable to the charitable beneficiaries in the case of rental housing this requirement will ordinarily be satisfied by the adoption of a rental policy that complies with government-imposed rental restrictions or otherwise provides for the limitation of the tenant's portion of the rent charged to ensure that the housing is affordable to low-income and very low- income residents relevant facts and circumstances under the facts_and_circumstances_test may include but are not limited to the following a substantially greater percentage of residents than required by the safe_harbor with incomes up to percent of the area's very low-income limit limited degree of deviation from the safe_harbor percentages limitation of a resident's portion of rent or mortgage payment to ensure that the housing is affordable to low-income and very low-income residents participation in a government housing program designed to provide affordable housing operation through a community-based board_of directors particularly if the selection process demonstrates that community groups have input into the organization's operations the provision of additional social services affordable to the poor residents relationship with an existing 501_c_3_organization active in low-income_housing for at least five years if the existing organization demonstrates control acceptance of residents who when considered individually have unusual burdens such as extremely high medical costs which cause them to be in a condition similar to persons within the qualifying_income limits in spite of their higher incomes participation in a homeownership program designed to provide homeownership opportunities for families that cannot otherwise afford to purchase safe and decent housing existence of affordability covenants or restrictions running with the property letter cg catalog number 47630w revproc_2012_9 superseding revproc_90_27 1990_1_cb_514 sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record it further states the applicant is responsible for the accuracy of any factual representations contained in the application any oral representation of additional facts or modification of facts as represented or alleged in the application must be reduced to writing over the signature of an officer or director of the taxpayer under a penalty of perjury statement the failure to disclose a material fact or misrepresentation of a material fact on the application may adversely affect the reliance that would otherwise be obtained through issuance by the service of a favorable determination_letter or ruling section dollar_figure states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 326_us_279 the court held that an organization was not organized and operated exclusively for charitable purposes the court reasoned that the presence of a single nonexempt purpose if substantial in nature would destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in 73_tc_196 aff'd without op f 2d736 cir cert den 450_us_981 the tax_court held that although separate requirements the private_inurement test and the operated exclusively for exempt purposes test often overlap substantially in 74_tc_507 it was held that the prohibition against inurement or private benefit is absolute the amount or extent not being determinative petitioner's financial decisions are controlled by x one of petitioner's ministers and his wife x received widely fluctuating parsonage allowances over a 3-year period as compensation_for leading services and for being available for pastoral counseling there is no evidence in the administrative record of any differing duties that he performed over these years there is also insufficient evidence in the record regarding some of the travel_expenses paid to x and his wife and regarding two loans made to x's secular employer parsonage allowances of fluctuating letter cg catalog number 47630w amounts were also paid in some years to petitioner's other two ministers yet there is no evidence in the record about any services they performed for petitioner the tax_court concluded that petitioner is not entitled to exemption because a part of its net_earnings inures to the benefit of private shareholders or individuals in easter house v united_states cl_ct 476_ affd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court found that the health- related_services were merely incidental to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 in kj's fund raisers v commissioner t c memo affd 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders application of law you are not described in sec_501 of the code and sec_1_501_c_3_-1 because you fail both the organizational and operational_test of sec_501 organizational_test because your articles of incorporation indicate your purpose is to operate as a homeowners_association which is not a c exempt_purpose test because you operate a housing program in a commercial manner and because your earnings inure to the benefit of an insider you fail the operational you fail the you are not described in sec_1_501_c_3_-1 of the regulations because you were set up by b and you pay her personal expenses also you charge market rents for your housing you constructed houses on land owned by relative e which was purchased by g the sole member of which is b and then sold these houses at market rates to the general_public by utilizing the services of a realtor more than an insubstantial part of your activities are in furtherance of a non-exempt purpose in contravention of sec_1_501_c_3_-1 of the regulations therefore you are not operated for an exempt_purpose you are not as described in sec_1_501_c_3_-1 of the regulations because your earnings inure to b and her family your bank statements include payments to related for-profit companies as well as unexplained expenses you were unable to substantiate these payments and expenses as related to exempt purposes letter cg catalog number 47630w you are not as described in sec_1_501_c_3_-1 of the regulations because you are set up for and operated for the benefit of designated individuals specifically b and her family furthermore your activities are not charitable as defined in sec_1 d of the regulations your activities of constructing renting and selling homes at market appraised rates do not provide relief to the poor and distressed your housing program will not accomplish a charitable purpose as described in revrul_67_138 supra as you will be selling the units at market_value your housing is not for low income families and you are not furthering a charitable purpose as described in revrul_70_585 supra further you are similar to the organization described in revrul_78_232 and revrul_81_94 like the organizations described in these rulings b used the organization to pay her personal living_expenses b and her family have sole financial control of you private interests of b and her family are being served you do not meet the safe_harbor provided by revproc_96_32 supra because you have not demonstrated how your housing activity relieves the poor or distressed even though you discussed rev_proc guidelines at a board meeting you have not substantiated meeting the safe_harbor provisions you are also leasing property to individuals at fair_market_value you intend to build more homes and sell them at appraised value as required by revproc_2012_9 you have not established that you are organized and operated exclusively for exempt purposes and not for the private benefit of your creators designated individuals or organizations controlled by such private interests you have one individual and her family controlling the organization you have continued to provide very few details regarding how your housing and other programs will be operated as required by section dollar_figure of this rev_proc you must fully describe all of the activities in which you expect to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures you have failed to provide adequate details to allow us to determine you qualify for exemption you are also like the organization described in the above-cited case of kj's fund raisers v commissioner since your operations include substantial non-exempt purposes as in western catholic church v commissioner supra the private_inurement test and the operated exclusively for exempt purposes test often overlap substantially specifically your non-exempt purposes include inurement to b and her family members much like the above-cited case unitary mission church v commissioner b’s amount of inurement is not a determinative factor you made regular payments for personal expenses each month your debit card and bank account were used regularly by b for personal purposes your finances and all operational decisions are controlled by b and her family causing your net_earnings to inure to the benefit of a private individual your housing program is operated for a nonexempt purpose which precludes exemption as in letter cg catalog number 47630w better business bureau of washington d c v u s supra even though you signed a resolution stating that you will abide by the provisions of revproc_96_32 your rental rates are fixed at cost by a market analyst you will sell units at appraised market_value you are similar to the organization described above in b s w group inc which did not satisfy the operational_test under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit the purchase of the land from the relative the construction of the homes thereon were all conducted by g the plan was to rent or sell these homes at appraised value subsequently when the idea to operate as a non-profit arose you incorporated as a non-profit as in easter house v united_states supra you are operated for a business_purpose as you have not distinguished your housing program from a commercial business applicant’s position you are not a self-supporting non-profit the money that is used for you is given by b provide personal funds and deposit money into the account you are attempting to provide services to individuals which is supported thru various contracts and jobs when the idea to provide low_income_housing came about the only company name that was there was g and you later got your name b must service response to applicant’s position your position affirms b’s use of you as a vehicle for private benefit the facts show not only b depositing money into your account but also numerous withdrawals for b’s personal expenses and transfers to related for-profit companies the mere provision of services to individuals supported by contracts and jobs is not alone sufficient to distinguish you from a commercial business nor does it lessen the severity of inurement to b conclusion based on the above facts and law we conclude that you are not organized or operated for purposes described in sec_501 of the code providing housing in the manner you describe is a commercial nonexempt purpose causing you to fail the operational_test your articles of incorporation includes operate a homeowners_association among your purposes which causes you to fail the organizational_test the payments for the personal expenses of b and her family constitutes inurement accordingly you do not qualify for exemption_letter cg catalog number 47630w you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters letter cg catalog number 47630w please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations group p o box cincinnati oh internal_revenue_service eo determinations group main street cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
